Citation Nr: 0728866	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for fragment wound 
scars of the chest, shoulders, and legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1982.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from October 2002 and September 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The October 2002 rating 
decision included a denial of an increased rating for post-
traumatic stress disorder (PTSD).  The veteran appealed the 
denial of an increased rating for PTSD.  Subsequently, the RO 
granted the veteran a 100 percent rating for PTSD.  
Accordingly, the PTSD claim is now moot and not in appellate 
status before the Board.

In August 2004 the veteran submitted a letter stating that he 
wished to cancel his request for a hearing before a Member of 
the Board.  There are no outstanding hearing requests.


FINDINGS OF FACT

1.  The veteran has 50 degrees, or more, flexion of the left 
knee, even when considering pain on use, lack of endurance, 
weakened movement, and excess fatigability.

2.  When considering pain on use, the veteran has left knee 
range of extension limited to 10 degrees.

3.  The veteran has flexion of the right knee limited to at 
most 105 degrees, he has full extension of the right knee, 
and all motion of the right knee is without pain.

4.  The veteran's knees are both stable.

5.  A 2.5 centimeter circular scar on the left knee is 
tender, while the remainder of the veteran's scars of the 
chest, shoulder and legs are nontender.  

6.  The veteran's scars of the chest, shoulder and legs do 
not cover an area of 39 square centimeters or greater, do not 
cause limitation of motion, and are not unstable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
traumatic arthritis of the left knee, based on limitation of 
flexion, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2006).

2.  The criteria for a separate 10 percent rating for 
traumatic arthritis of the left knee, based on limitation of 
extension, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261.

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261.

4.  The criteria for a 10% rating for fragment wound scars of 
the chest, shoulders, and legs are met.  38 U.S.C.A. § 1155 
West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In this case the RO issued the appellant VCAA notice 
regarding his knee claims in April 2002, and regarding his 
scar claim in August 2003, prior to the respective rating 
decisions which denied his claims.  However, it is not clear 
that the April 2002 VCAA notice sufficiently informed the 
veteran of the information and evidence necessary to 
substantiate his claims for increased ratings of the knees.  
In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir 2007).  A notice error requires 
reversal unless VA can show the error did not affect the 
essential fairness of the adjudication.  Id. at 13-14.  The 
Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14.  

In this case, the Board finds that any notice error was 
harmless and not prejudicial to the veteran.  In an August 
2003 statement, the veteran asserted that he was entitled to 
increased disability ratings for his service-connected 
traumatic arthritis of the left and right knees because the 
severity of his conditions had worsened.  This demonstrates 
that the veteran had actual knowledge of the information and 
evidence necessary to substantiate his claims for increased 
ratings for his knee disabilities.  VA examinations were 
scheduled and outpatient treatment reports were obtained to 
determine the current severity of his service-connected 
condition.  Accordingly, any notice error was harmless and 
non prejudicial to the veteran.  The Board therefore 
concludes that the veteran will not be prejudiced from an 
adjudication of the appeal at this juncture.

The Board notes that the veteran's VA medical records have 
been obtained.  Furthermore, the veteran has been provided 
appropriate VA medical examinations.  The veteran has 
testified before a Hearing Officer at the RO.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  Thus, the Board finds that the duty to 
assist has been satisfied. 

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Knee Legal Criteria

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

In February 2002, the veteran submitted his claim for a 
rating in excess of 20 percent for traumatic arthritis of the 
left knee and his claim for a rating in excess of 10 percent 
for traumatic arthritis of the right knee.  The October 2002 
rating decision denied these claims and the veteran appealed.  
During a July 2004 hearing the veteran asserted that both of 
his knee disabilities had increased in severity since 1999.  
He further testified that he had limitation of motion of both 
knees.

Left Knee, Analysis

The veteran's current 20 percent rating for the left knee is 
based on the criteria for limitation of flexion.  A May 2002 
VA examination report indicates that the veteran had 140 
degrees of left knee flexion with exquisite tenderness over 
the range of motion.  VA examination in September 2003 
revealed the veteran to have left knee flexion limited to 100 
degrees.  

On VA examination in April 2004, the veteran reported pain, 
weakness, stiffness, swelling and occasional redness in the 
left knee.  The veteran asserted that the pain and the 
weakness led to easy fatigability and a lack of endurance.  
The pain was described as sharp, aching, and occasionally 
stabbing and shooting.  The veteran stated that he had pain 
every day, all through the day, including when at rest.  The 
veteran asserted that walking or standing caused the pain to 
get worse and repetitive use resulted in increased pain, 
fatigability, and swelling.   The veteran was using a brace 
on his left knee, and he used a cane.  The veteran stated 
that he was not able to walk or stand for any prolonged 
period of time and stated that the pain, weakness, and lack 
of endurance all equally contributed to his disability.  The 
veteran had 50 degrees of flexion with significant pain with 
range of motion.    

As noted above, a 20 percent disability rating for limitation 
of flexion of the knee contemplates flexion limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
examination reports described above have shown the veteran to 
have from 50 to 140 degrees of flexion of the left knee.  
Considering the pain, fatigability, and lack of endurance, 
the Board finds that the veteran's limitation of motion of 
the left knee is equivalent to a restriction of flexion to 30 
degrees.  See Deluca.  However, the Board does not find that 
the veteran's left knee flexion is limited to such an extent 
as to be equivalent to limitation of flexion to 15 degrees, 
the requirement for a higher, 30 percent, rating, even when 
considering the pain on movement, and other Deluca factors.  
Accordingly, a rating in excess of 20 percent under 
Diagnostic Code 5260 is not warranted.

However, the Board does find that the veteran is entitled to 
a separate 10 percent rating for his left knee disability 
based on limitation of extension of the left knee under 
Diagnostic Code 5261.  The September 2003 VA examination 
report indicated that the veteran lacked 10 degrees of left 
knee extension.  The April 2004 VA examination report 
indicated that pain on motion limited the veteran's left knee 
to 8 to 10 degrees of extension.  Since when pain and the 
other factors are considered, the veteran's left knee 
extension is limited to as much as 10 degrees, the veteran is 
entitled to a separate 10 percent rating under Diagnostic 
Code 5261.  None of the medical records have indicated that 
the veteran's left knee extension is limited to 15 degrees, 
even when pain, fatigability, and lack of endurance are 
considered.  Accordingly, a separate rating in excess of 10 
percent for limitation of extension of the left knee under 
Diagnostic Code 5261 is not warranted.

The Board has also considered whether the veteran is entitled 
to a separate compensable rating for instability of the left 
knee.  The veteran has stated that his left knee gives out on 
him.  However, none of the medical evidence indicates that 
the veteran has instability of the left knee.  The left knee 
was noted to be stable on VA examinations in May 2002 and 
September 2003.  Instability was also not found on VA 
examination in April 2004.  Accordingly, a separate 
compensable rating for instability of the left knee is not 
warranted.

Right Knee, Analysis

The veteran's 10 percent rating for his right knee is based 
on limitation of flexion of the right knee under Diagnostic 
Code 5260.  A higher, 20 percent, rating under this 
diagnostic code would require the veteran to have right knee 
flexion limited to 30 degrees or less.  The medical evidence 
does not show that the veteran has such limitation of the 
right knee.  The veteran told the May 2002 examiner that his 
right knee was not really a problem for him.  In September 
2003 the veteran had 105 degrees of right knee flexion and 
pain was not noted.  On VA examination in April 2004, the 
veteran was noted to have 150 degrees of right knee flexion 
without pain.  Since the veteran has not been shown to have 
right knee flexion limited to 30 degrees, even with the 
consideration of pain, weakness, and fatigability, the 
veteran has not met the criteria for a higher rating for 
limitation of flexion of the right knee under Diagnostic Code 
5260. 

Both the September 2003 and the April 2004 VA examination 
reports have indicated that the veteran has full extension of 
the right knee without pain, and no instability of the right 
knee.  Accordingly, the veteran is not entitled to a separate 
compensable rating for limitation of extension of the right 
knee (Diagnostic Code 5261) or for instability of the right 
knee (Diagnostic Code 5257).

Scars, Legal Criteria

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7801, scars that involve an area other than the head, face, 
or neck that are deep or that cause limited motion, with an 
area or areas exceeding 6 square inches (39 sq. cm.), warrant 
a 10% rating.  A 20% rating requires an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 30% rating 
requires an area or areas exceeding 72 square inches (465 sq. 
cm.).  A 40% rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  A deep scar is one associated 
with underlying soft tissue damage.

Under the criteria of Diagnostic Code 7802, scars that 
involve an area other than the head, face, or neck that are 
superficial and that do not cause limited motion, but involve 
an area of 144 square inches (929 sq. cm.) or greater, 
warrant a 10% rating.  10% is the only rating assignable 
under Diagnostic Code 7802.  Scars in widely separated areas, 
as on 2 or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25 
(2006).  A superficial scar is one not associated with 
underlying soft tissue damage.

Under the criteria of Diagnostic Code 7803, superficial scars 
that are unstable warrant a 10% rating.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  10% is the 
only rating assignable under Diagnostic Code 7803.

Under the criteria of Diagnostic Code 7804, superficial scars 
that are painful on examination warrant a 10% rating.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  10% is the only rating assignable under 
Diagnostic Code 7804.  

Under the criteria of Diagnostic Code 7805, scars may also be 
rated on the basis of any related limitation of function of 
the body part which they affect.

Scars, History and Analysis

The veteran was granted service connection and a 
noncompensable rating for fragment wound scars of the chest, 
shoulders, and legs by rating action in July 1982.  He 
submitted his claim for a compensable rating for his scars in 
August 2003.  He testified in July 2004 that at times his 
scars became inflamed and that he was self conscious about 
his scars.

The September 2003 VA examination report indicated that there 
were no visible scars on the veteran's chest and shoulders.  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that the record supports the grant 
of a 10% rating under Diagnostic Code 7804 for the veteran's 
fragment wound scars of the chest, shoulders, and legs.  When 
examined by VA in September 2003, the veteran was noted to 
have a 2.5 centimeter scar on his left knee (described as 
scar #5 in the examination report) that was tender.  Since 
Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are painful on examination, the 
criteria for a 10 percent rating has been met based on a 
finding of the veteran having a tender left knee scar.  The 
Board notes that a 10 percent rating is the highest rating 
available under Diagnostic Code 7804.

Since all of the veteran's other scars were noted to be 
nontender, the veteran is not entitled to a separate 
compensable rating for any of his other scars under 
Diagnostic Code 7804.  

The September 2003 examiner indicated that several of the 
veteran's scars were deep.  However none of the scars were 39 
square centimeters in size or greater.  Furthermore, none of 
the scars were unstable and none of the scars caused any 
limitation of motion, or any other function.  Consequently, 
the veteran is not entitled to a higher compensable rating 
for any of his scars based on Diagnostic Codes 7801, 7802, 
7803, or 7805.  

Based on the above, the Board finds that the veteran is 
entitled to a 10 percent rating, and no higher, for fragment 
wound scars of the chest, shoulders, and legs.  


ORDER

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the left knee, based on limitation of flexion of 
the left knee, is denied.

Entitlement to a separate 10 percent rating for traumatic 
arthritis of the left knee based on limitation of extension 
of the left knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied. 

Entitlement to 10 percent rating for fragment wound scars of 
the chest, shoulders, and legs is granted, subject to the law 
and regulations governing the payment of monetary benefits.

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


